DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Applicant’s election without traverse of group I which includes claims 1-12 and 18-23, in the reply filed on 02/08/2022 is acknowledged.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 07/09/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Objections
Claims 10-11 are objected to because of the following informalities:  
Claims 10-11 are objected to because the claims do not identify “DSA”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, 12, 18 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. 2020084759).
For claim 1, Liu et al. disclose a system for performing secondary operations during data communications over a shared medium, the system comprising: a memory; an antenna; a transceiver; a hardware processor configured to: 
transmit data over a primary channel (at least [0005].  The base station may transmit to the UE a first downlink burst using a first channel and a first frame period.); 
interrupt transmission of data over the primary channel in response to a trigger event (at least [0005].   The base station may detect interference with the first downlink burst, wherein the first downlink burst using a first channel and a first frame period.); and 
perform a secondary operation over the primary channel in response to the trigger event (at least [0007].   If the base station detects interference, to mitigate the interference and/or to avoid further interference, the base station may transmit to the UE an instruction to switch to a second channel and a second frame period, where the second channel may be selected from the set of one or more available channels.  Additionally or alternatively, the base station may, upon detecting interference, signal to the UE an indication of a frequency hopping pattern. The frequency hopping pattern may ; 
determine a secondary channel based on the performance of the secondary operation (at least [0007].   If the base station detects interference, to mitigate the interference and/or to avoid further interference, the base station may transmit to the UE an instruction to switch to a second channel and a second frame period, where the second channel may be selected from the set of one or more available channels.  Additionally or alternatively, the base station may, upon detecting interference, signal to the UE an indication of a frequency hopping pattern. The frequency hopping pattern may instruct the UE to switch between one or more channels for subsequent transmissions using the indicated frequency hopping pattern, where the subsequent transmissions may include a retransmission of the first downlink burst and/or transmissions of further downlink information.); and 
shift transmission of data to the secondary channel when there is interference in the primary channel ((at least [0007].   If the base station detects interference, to mitigate the interference and/or to avoid further interference, the base station may transmit to the UE an instruction to switch 
For claim 2, Liu et al. disclose the system of claim 1, wherein the transmission is interrupted even if it results in loss of data (at least [0193].   The UE 115-a may identify interference associated with the first downlink burst. In some cases, the UE 115-a may determine that at least a portion of the first downlink burst was not successfully received.) 
For claim 8, Liu et al. disclose the wherein the hardware processor is configured to detect interference on the primary channel and wherein the trigger event comprises the detected interference exceeding a threshold value (at least [0042].  The interference indication includes an indication of a SINR at the UE and detecting the interference may be based on the SINR exceeding a SINR threshold.)
For claim 9, Liu et al. disclose the wherein the trigger event comprises receiving, via the transceiver, a flagged data packet (at least [0007].   The base station may transmit instruction to switch to a second channel and a second frame period, where the second channel may be selected from the set of one or more available channels. The base station may further transmit to the UE a second downlink burst from the base station using the second channel and the second frame period. In some cases, the second downlink burst may include a retransmission of some or all of the first downlink burst that may have encountered interference. Additionally or alternatively, the base station may, upon detecting interference, signal to the UE an indication of a frequency hopping pattern. The frequency hopping pattern may instruct the UE to switch between one or more channels for subsequent transmissions using the indicated frequency hopping pattern, where the subsequent transmissions may include a retransmission of the first downlink burst and/or transmissions of further downlink information.)
For claim 12, Liu et al. disclose the wherein the hardware processor is configured to select the primary channel from a plurality of channels based on a state of the at least one of the plurality of channels (at least [0189]-[0191].  The base station 105-a may transmit to the UE 115-a, and the UE 115-a may receive from the base station 105-a, an indication of a set of one or more available channels (e.g., a set of whitelisted channels).   The base station 105-a and/or the UE 115-a may search through potential radio frequency spectrum bands to identify channels that are unused and may have compiled 
For claim 18, Liu et al. disclose a method of performing secondary operations during data communications over a shared medium, the method comprising: 
receiving a first signal over a primary channel (at least [0067] and [0124].   In a shared or unlicensed radio frequency spectrum, a wireless device, such as base station or a user equipment (UE), may utilize a listen-before-talk (LBT) procedure to contend for access to the transmission medium in order to transmit. To perform the LBT procedure, the base station may sense an energy level of one or more channels and compare the sensed energy level to an energy level threshold to determine whether the channel is available.); 
staying idle in the primary channel for a first time in response to the first signal (at least [0067] and [0124].   If the transmission medium is busy, the contending device may back off); and 
If the transmission medium is busy, the contending device may back off and try again later. If the channel is clear, the wireless device may reserve the transmission medium and begin transmitting.), or transmitting data without the loss of network throughput over a secondary channel in a wireless communications system using a medium access protocol, wherein the medium access protocol comprises a non-transmitting state of the wireless communication system during which one or more nodes are otherwise to be silent in the primary channel. 
For claim 22, Liu et al. disclose the method of claim 18, wherein the first signal is received after a detected interference on the primary channel exceeding a threshold value (at least [0067] and [0165].  To perform the LBT procedure, the base station may sense an energy level of one or more channels and compare the sensed energy level to an energy level threshold to determine whether the channel is available.   The base station 105 and/or the UE 115 may maintain a set of whitelisted channels (available) that may be used if interference is detected.)
For claim 23, Liu et al. disclose the method of claim 18, wherein the first signal comprises a flagged data packet (at least [0191].   The base station 105-a may transmit to the UE 115-a, and the UE 115-a may receive from the base station 105-a, a first downlink burst using a first channel and a first frame period. In some cases, the first downlink burst may include IMR. In some cases, the IMR may include a ZP CSI-RS.) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2020084759) in view of Lewis et al. (U.S. 20040146022).
For claim 3, Liu et al. do not disclose the system of claim 1, wherein the trigger event is programmable. 
	In the same field of endeavor, Lewis et al. disclose the system of claim 1, wherein the trigger event is programmable (at least [0022].   The central control unit then leaves the first channel as soon as the first channel switch beacon is transmitted. The data traffic is subsequently resumed on the second channel as soon as the central control unit has had a chance to switch to the second channel, which will be a very brief interval. When a beacon transmission interval has passed since the last beacon was transmitted on the first channel, e.g. typically 100 ms, the central control unit switches back to the first channel and sends a second channel switch message, thus encouraging devices that hear the channel switch message to change to the second channel.)

For claim 4, Liu et al. do not disclose the system of claim 1, wherein the trigger event comprises a lapsed timeout period.
In the same field of endeavor, Lewis et al. disclose wherein the trigger event comprises a lapsed timeout period (at least [0022].   The central control unit then leaves the first channel as soon as the first channel switch beacon is transmitted. The data traffic is subsequently resumed on the second channel as soon as the central control unit has had a chance to switch to the second channel, which will be a very brief interval. When a beacon transmission interval has passed since the last beacon was transmitted on the first channel, e.g. typically 100 ms, the central control unit switches back to the first channel and sends a second channel switch message, thus encouraging devices that hear the channel switch message to change to the second channel.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Lewis et al. for purpose of limiting the disruption in the data traffic caused by channel switching in response to detection of radar signals or interference on a channel.

In the same field of endeavor, Lewis et al. disclose wherein the lapsed timeout period comprises 100 milliseconds (at least [0022].   The central control unit then leaves the first channel as soon as the first channel switch beacon is transmitted. The data traffic is subsequently resumed on the second channel as soon as the central control unit has had a chance to switch to the second channel, which will be a very brief interval. When a beacon transmission interval has passed since the last beacon was transmitted on the first channel, e.g. typically 100 ms, the central control unit switches back to the first channel and sends a second channel switch message, thus encouraging devices that hear the channel switch message to change to the second channel.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Lewis et al. for purpose of limiting the disruption in the data traffic caused by channel switching in response to detection of radar signals or interference on a channel.

Claims 6-7 are] rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2020084759) in view of Lewis et al. (U.S. 20040146022) and further in view of Morinaga et al. (U.S. 20070177520).
For claim 6, the combination of Liu et al. and Lewis et al. do not disclose the system of claim 4, wherein the one or more hardware processors are configured to: identify a network density around the transceiver; and update the lapsed time period based on the network density. 
There is provided a traffic load density measuring method using a transmitter connected to a communication network for transmitting a packet, and a receiver for receiving the packet via the communication network, in which a packet for load density detection is transmitted and received to measure a traffic load density within a predetermined transmission interval, wherein the transmitter changes a transmission interval of the packet for load density detection, and transmits the packet with adding transmission information capable of specifying a transmission time, a transmission interval, and a transmission number of the packet for load density detection to the packet for load density detection, and the receiver receives the packet for load density detection, extracts the transmission information from the packet for load density detection being received, and measures the traffic load density within the predetermined transmission interval based on the extracted transmission information, and a delay or a lost status of the packet for load density detection.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Lewis et al. for purpose of improving the measurement accuracy of traffic load density.
There is provided a traffic load density measuring method using a transmitter connected to a communication network for transmitting a packet, and a receiver for receiving the packet via the communication network, in which a packet for load density detection is transmitted and received to measure a traffic load density within a predetermined transmission interval, wherein the transmitter changes a transmission interval of the packet for load density detection, and transmits the packet with adding transmission information capable of specifying a transmission time, a transmission interval, and a transmission number of the packet for load density detection to the packet for load density detection, and the receiver receives the packet for load density detection, extracts the transmission information from the packet for load density detection being received, and measures the traffic load density within the predetermined transmission interval based on the extracted transmission information, and a delay or a lost status of the packet for load density detection.)
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2020084759) in view of Nayak et al. (U.S. 20210153089).
the base station may transmit to the UE an instruction to switch to a second channel and a second frame period, where the second channel may be selected from the set of one or more available channels.) However, Liu et al. do not disclose the hardware processor is configured to stop performing the secondary operation after a lapsed time period. 
In the same field of endeavor, Nayak et al. disclose to stop performing the secondary operation after a lapsed time period (at least [0043].  After the predetermined number of scans and/or predetermined amount of time elapses without connecting mobile computing device 210 to the access point, the herein-described out of service recovery algorithm(s) can stop scanning the access point using the particular frequency and select another frequency and another related scanning rate from scanning profile 250 to continue scanning access points.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Nayak et al. for purpose of decreasing scanning rates as the mobile computing device has a higher temperature based on an observation that the mobile computing device will use power and thereby increase device temperature, if the mobile computing device scans more frequently and/or for longer periods of time.
The base station 105-a may determine, during the first frame period, that the second channel is available, where the set of one or more available channels may include the second channel. In some cases, determining that the second channel is available may be based on sensing the second channel during an idle period of the first frame period.)
6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2020084759) in view of Andreoli-Fang et al. (U.S. 20160337094).
For claim 19, Liu et al. do not disclose the method of claim 18, wherein the primary channel stays idle even if staying idle results in loss of data.
	In the same field of endeavor, Andreoli-Fang et al. disclose wherein the primary channel stays idle even if staying idle results in loss of data (at least [0030] and [0045].  The eNodeB 111 performs its LBT operation and determines that the channel is not clear. Then, the UE 112's timer expires and it drops the UL data.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Andreoli-Fang et al. for .
6.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2020084759) in view of SCHELSTRAETE et al. (U.S. 20210028962).
For claim 20, Liu et al. do not disclose the method of claim 18, wherein the first signal is sent based on a network density associated with the wireless communication system.
	In the same field of endeavor, SCHELSTRAETE et al. disclose the first signal is sent based on a network density associated with the wireless communication system (at least [0113].  the NAV 524 provides a virtual carrier-sensing mechanism to control network access by signaling stations on the network that the channel is unavailable or busy for a specified contention period.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by SCHELSTRAETE et al. for purpose of indicating on how long it must defer from accessing the medium.
For claim 21, the combination of Liu et al. and SCHELSTRAETE et al. disclose the method of claim 20.  SCHELSTRAETE et al. disclose wherein the first signal is received after a lapsed timeout period associated with the network density (at least [0113].  the NAV 524 provides a virtual carrier-sensing mechanism to control network access by signaling stations on the network that the channel is unavailable or busy for a specified contention period.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  02/11/2022